Citation Nr: 0114376	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-17 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from February to April 1979.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1993 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
the veteran's application to reopen his claim of service 
connection for a psychiatric disorder on the basis that new 
and material evidence had not been submitted.  In October 
1996, the Board remanded the matter for additional 
development of the evidence.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  In pertinent part, this law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Although this claim has been pending since February 1992, the 
veteran's representative has nonetheless specifically 
requested that the Board remand this matter again, claiming 
that the veteran "was not properly notified" of specific 
information or evidence which would substantiate his claim.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-
97 (2000) (to be codified as amended at 38 U.S.C. §§ 5102 and 
5103).  In particular, his representative claims that 
information which would substantiate the veteran's claim 
includes:  

Supportive lay evidence that confirms the veteran's 
account of the in-service incident which is the 
basis of the veteran's claim, such as:
(a)  a newspaper article; 
(b)  a letter from the veteran describing an 
incident, symptoms or treatment in service; 
(c)  a buddy statement from a fellow service 
member; 
(d)  a statement from a friend or family member who 
was told of the event around the time it occurred; 
or 
(e)  any other lay evidence that might show that 
the claimed incident occurred.  

In this case, the veteran claims that his current psychiatric 
disorder had its onset during active service, because he 
attempted suicide by cutting his wrists and was treated by a 
psychiatrist.  However, his service medical and personnel 
records are entirely silent for notation of a psychiatric 
disorder or any suicide attempt.  Rather, the records show 
that he was discharged under the Trainee Discharge Program, 
which provides authority for the separation of individuals 
who "lack the necessary motivation, discipline, ability or 
aptitude to become a productive soldier."  Army Regulation 
635-200, Para. 5-33 (effective March 1, 1978). 

Specifically, his personnel records show that his superiors 
determined that the veteran was a substandard soldier who 
continually disobeyed orders, was absent from his place of 
duty on several occasions, demonstrated "an attitude 
problem," and did not respect authority.  Based on these 
findings, his discharge from service was recommended.  The 
record shows that he was counseled by a social worker in 
connection with these discharge proceedings.  It was 
determined that the veteran was capable of distinguishing 
right from wrong and adhering to the right, and that he was 
responsible for his own actions and possessed the mental and 
emotional capacity to understand and participate in the 
discharge proceedings.  

The record shows that the veteran's claim of service 
connection for a psychiatric disorder was previously denied 
by the RO in a March 1991 rating decision on the basis that 
the record contained no evidence of a psychiatric disorder in 
service or within the first post-service year.  He was 
notified of this decision in March 1991, and he did not file 
an appeal; thus, the decision is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302(a).

The veteran now seeks to reopen his claim of service 
connection for a psychiatric disability.  Despite the 
finality of a prior adverse decision, a claim will be 
reopened if new and material evidence is presented or secured 
with respect to the claim disallowed previously.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

"New and material evidence" is evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

In this case, a review of the claims folder reveals that the 
record still lacks evidence of a psychiatric disorder in 
service or evidence linking the veteran's current psychiatric 
disorder to his period of active service.  It appears that 
the presumptive provisions pertaining to psychotic disorders 
are not applicable in this case, as the veteran has less than 
90 days of active service.  See 38 C.F.R. § 3.307(a)(1). 

Thus, in compliance with the request of the veteran's 
representative, and in light of VCAA, the Board finds that a 
remand is required for compliance with the notice provisions 
contained in the new law.  VCAA, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

In view of the foregoing, this matter is remanded for the 
following:  

1.  The RO should contact the veteran and 
advise him of the specific information or 
evidence which would substantiate his 
claim.  In particular, he should be 
advised that in order to reopen his claim 
of service connection for a psychiatric 
disorder, he should submit evidence to 
substantiate that a psychiatric disorder 
was present in service or evidence 
linking any current psychiatric disorder 
to his period of active service.  He 
should be given an appropriate period to 
respond.

2.  If any additional evidence or 
information is submitted, the RO should 
then readjudicate the claim.  Regardless 
of the veteran's response, the RO should 
also review the claims file and ensure 
that any additional notification and 
development action required by VCAA is 
completed. 

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue on appeal.  
Then, an opportunity for response should be allowed.  
Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matters remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical & Statutory Notes).  



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 

